
	

116 S154 IS: Department of Veterans Affairs Contract, Leadership, and Ensuring Accountability and Reform Act of 2019
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 154
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2019
			Mr. Tester (for himself, Mr. Blumenthal, Ms. Baldwin, Mrs. Murray, Mr. Kaine, Mr. Bennet, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to improve oversight of contracts for services and financial
			 processes of the Department of Veterans Affairs, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Department of Veterans Affairs Contract, Leadership, and Ensuring Accountability and Reform Act of 2019 or the VA CLEAR Act of 2019.
		2.Improving oversight of contracts for services of the Department of Veterans Affairs
 (a)In generalSection 513 of title 38, United States Code, is amended— (1)in the first sentence, by striking The Secretary may, for and inserting the following:
					
 (a)In generalThe Secretary may, for; and (2)by adding at the end the following new subsection:
					
 (b)Contract requirementsThe Secretary shall ensure that each contract for a service into which the Secretary enters under subsection (a) includes the following:
 (1)Measurable metrics to ascertain the performance of the provider of the service, relating to cost, schedule, and fulfillment of contract requirements.
 (2)A plan of action and milestones for the provision of the service, with estimates of the dates on which significant portions of the contract will be completed and a description of the resources the service provider will assign to provide the service.
 (3)Safeguards to ensure that the service provided meets a minimum threshold of quality determined by the Secretary, including authority for the Secretary to levy a financial penalty upon the service provider if the service provided fails to meet such threshold.
 (4)Measurable metrics relating to the use of award or incentive fees. (5)A requirement that the service provider documents through information technology systems of the Department the work of the service provider so that the Secretary can review and validate the quality of the service provided using the metrics set forth in the contract under paragraph (1).
 (c)Reporting requirements(1)For each contract for a service into which the Secretary enters under subsection (a)— (A)not later than 45 days after the last day of each quarter for the duration of the contract, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives—
 (i)a report on the service provided under the contract and an assessment as to how such service compares with respect to the metrics set forth in the contract under subsection (b)(1); and
 (ii)a report that details the significant modifications made to the contract, if any, and a justification for such modifications; and
 (B)publish on the internet website of the Department information about the contract and the significant modifications made to the contract, if any.
 (2)Whenever the Secretary provides notice to a service provider that the service provider is failing to meet obligations pursuant to a contract entered under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on such failure that includes the following:
 (A)An explanation of the reasons for providing such notice. (B)A description of the effect of such failure, including with respect to cost, schedule, and requirements.
 (C)A description of the actions taken by the Secretary to mitigate such failure. (D)A description of the actions taken by the contractor to address such failure.
								.
 (b)Effective dateSubsections (b) and (c) of section 513 of such title, as added by subsection (a), shall take effect on the date of the enactment of this Act.
			(c)Applicability
 (1)In generalSubsections (b) and (c) of such section, as so added, shall apply with respect to contracts entered into by the Secretary of Veterans Affairs on or after the date that is one year before the date of the enactment of this Act.
 (2)Certain reporting requirementsSubsection (c)(1)(A) of such section, as so added, shall apply with respect to quarters that begin after the date of the enactment of this Act.
				3.Heightened oversight for contracts for services of the Department of Veterans Affairs of more than
			 $2,000,000,000
 (a)In generalSection 513 of title 38, United States Code, as amended by section 2, is further amended by adding at the end the following new subsections:
				
 (d)Justification and plan for certain contractsIn each case of a contract for a service into which the Secretary enters under subsection (a) that would result in the Department incurring an obligation of more than $2,000,000,000, not later than 20 days after the date of the contract award, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives—
 (1)a justification of the need for the contract, including an explanation of why the Department is unable to perform the service; and
 (2)a plan for how the Department will fund the contract in future years. (e)Review of certain contractsIn each case of a contract for a service into which the Secretary enters under subsection (a) that would result in the Department incurring an obligation of more than $2,000,000,000, after the first year of service of such contract, the Inspector General of the Department and the Comptroller General of the United States shall each complete a review of the contract—
 (1)to determine whether the metrics included in the contract were met; and (2)to review the appropriateness of funds expended for the contract.
						.
 (b)Effective dateSubsections (d) and (e) of section 513 of such title, as added by subsection (a), shall take effect on the date of the enactment of this Act.
			(c)Applicability
 (1)In generalSubsections (d) and (e) of such section, as so added, shall apply with respect to contracts entered into by the Secretary of Veterans Affairs on or after the date that is one year before the date of the enactment of this Act.
 (2)Justification and plan for certain contractsWith respect to contracts described in subsection (d) of such section, as so added, that were entered into by the Secretary on or before the date of the enactment of this Act, the Secretary shall submit the justification and plan required by such subsection not later than 20 days after the date of the enactment of this Act in lieu of 20 days after the date of the contract award as otherwise required by such subsection.
				4.Oversight and accountability of financial processes of the Department of Veterans Affairs
			(a)Independent review of financial processes
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into a contract with an independent third party—
 (A)to review and audit the financial processes, including reporting structures, and actuarial and estimation models of the Department of Veterans Affairs;
 (B)to develop recommendations for improving such structures; and (C)to complete such review and development not later than 180 days after the date on which the Secretary and the independent third party enter into the contract.
 (2)Implementation planNot later than 60 days after the completion of the review and development required by paragraph (1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan to implement the recommendations developed under subparagraph (B) of such paragraph.
 (b)Plans for use of supplemental appropriations requiredWhenever the Secretary submits to Congress, to address a budgetary issue affecting the Department of Veterans Affairs, a request for supplemental appropriations or any other appropriation when the request is submitted outside the standard budget process, the Secretary shall, not later than 45 days before the date on which such budgetary issue would start affecting a program or service, submit to Congress a justification for the request, including—
 (1)a plan that details how the Secretary intends to use the requested appropriation and how long the requested appropriation is expected to meet the needs of the Department; and
 (2)a certification as to whether the request was made using an updated and sound actuarial analysis.
 5.Testimonial subpoena authority of the Inspector General of the Department of Veterans AffairsSection 312 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
				(c)(1)(A)
 In addition to the authority otherwise provided by the Inspector General Act of 1978 (5 U.S.C. App.) and in accordance with the requirements of this subsection, the Inspector General, in carrying out the provisions of this section, may require by subpoena the attendance and testimony of witnesses as necessary in the performance of the functions assigned to the Inspector General by the Inspector General Act of 1978 (5 U.S.C. App.) and this section, which in the case of contumacy or refusal to obey, such subpoena shall be enforceable by order of any appropriate district court of the United States.
 (B)An Inspector General may not require by subpoena the attendance and testimony of any current Federal employees, but may use other authorized procedures.
 (2)The authority to issue a subpoena under paragraph (1) may not be delegated. (3)(A)If the Inspector General intends to issue a subpoena, the Inspector General shall notify the Attorney General of such intent.
 (B)Not later than 10 days after the date on which the Attorney General is notified pursuant to paragraph (1), the Attorney General may object to the issuance of the subpoena if the subpoena will interfere with an ongoing investigation and, if the Attorney General makes such an objection, the Inspector General may not issue the subpoena.
 (C)If the Attorney General does not object to the issuance of the subpoena during the 10-day period described in subparagraph (B), the Inspector General may issue the subpoena.
						.
		6.Centralized systems for certain records of the Department of Veterans Affairs
 (a)Administrative investigation boardsThe Secretary of Veterans Affairs shall implement a centralized system in which completed reviews of administrative investigation boards are recorded and maintained.
 (b)Referrals of clinicians to licensing boardsThe Under Secretary for Health of the Department of Veterans Affairs shall implement a centralized system for tracking instances in which the Department has referred a clinician to the licensing board of a State because of the behavior of the clinician or clinical outcomes.
			
